Citation Nr: 0934113	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibromyalgia 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from September 
1976 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

In September 2007, the Veteran submitted a VA Form 21-0781 
"Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder".  The issue of entitlement to 
service connection for PTSD is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO denied service connection for fibromyalgia in May 
2005.  The Veteran was informed of this decision that same 
month, and he did not disagree with the determination. 

2.  The evidence submitted subsequent to the May 2005 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating this claim for service connection for 
fibromyalgia.  

3.  Fibromyalgia is related to the Veteran's military 
service.  




CONCLUSIONS OF LAW

1. The May 2005 RO decision that denied service connection 
for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for fibromyalgia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The criteria for service connection for fibromyalgia have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Since the Veteran's claim has been granted, any errors with 
respect to such notice could not have prejudiced the Veteran.  
Thus, no discussion of that notice is necessary here.

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

The RO denied the Veteran's claim for service connection for 
fibromyalgia in May 2005.  The Veteran was informed of this 
decision that same month.  He did not disagree with the 
decision.  Therefore, the May 2005 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The evidence of record at the time of the May 2005 RO 
determination included the Veteran's service treatment 
records, VA treatment records dated in 2000,  private 
treatment records dated from 2002 to 2004, and VA examination 
reports.  

The service treatment records showed treatment for injuries 
after an automobile accident in 1977; however there was no 
complaint, diagnosis, or treatment for fibromyalgia.  The 
private records showed treatment for fibromyalgia beginning 
in 2002.  Outpatient treatment records showed no diagnosis of 
fibromyalgia, and fibromyalgia was not found on the VA 
examinations.  The RO denied the claim finding that the 
Veteran's disorder did not occur during service and was not 
caused by service.  

In August 2006, the Veteran requested service connection for 
fibromyalgia, and this appeal ensued.  Evidence submitted 
since the August 2005 decision includes a VA examination 
report of January 2007, a March 2006 statement from a VA 
physician, a September 2005 statement from Elizabeth H. 
Zable, M.D., and hearing testimony before the undersigned 
Veterans Law Judge.

                      The VA examiner's March 2006 statement included 
a medical opinion that the Veteran's fibromyalgia is 
directly a consequence of the car accident that he sustained 
in service while on active duty in 1977.  Also, Zable's 
September 2005 statement includes a note that the Veteran 
reported his inservice automobile accident in service and 
that it is well documented in the literature that trauma can 
precipitate fibromyalgia.  Dr. Zable reported that since 
there are no other precipitating factors, it is medically 
reasonable to assume the Veteran's fibromyalgia is a direct 
sequalae of the motor accident.   These records are new 
since they were not previously of record, and they are 
material as they associate the Veteran's fibromyalgia with 
his military service which was not previously shown.  As 
such, the records raise a reasonable possibility of 
substantiating the claim.

The evidence submitted by itself or when considered with 
previous evidence of record, does relate to an unestablished 
fact necessary to substantiate the claim, and does raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been received and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Having reopened the Veteran's claim the Board will address 
his claim for service connection.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection may be granted for some disorders, 
presumptively if manifested to a compensable degree within 
the first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records show that in November 
1977, he was involved in an automobile accident and placed on 
limited duty for one year.  He had sustained a fracture 
dislocation of the right hip.  During his service, he 
continued to complain of right hip pain.  

After service, in March 2000 the Veteran reported to a VA 
facility for his first visit to primary care.  He complained 
of, among other things, chronic pain in his right hip area, 
lower extremities and his hands.  Private records show 
treatment for fibromyalgia diagnosed in April 2002.  As the 
record reflects multiple and recent diagnoses of 
fibromyalgia, the requirement of a current disability has 
been met.  However, in order to establish service connection, 
it is also necessary that the evidence demonstrate that the 
current disability had its onset during service or is related 
to service.  

In this regard, the record reflects that in a September 2005 
statement, the Veteran's rheumatologist, Dr. Zable, reported 
that the Veteran has been under her care since 2002.  She 
noted that he has a diagnosis of fibromyalgia.  She stated 
that the Veteran reported that he was in an automobile 
accident in service in November 1977, which caused pain in 
his right hip and back.  It was noted that X-rays showed a 
fracture and a dislocation, and that the Veteran underwent 
surgery for a closed reduction.  She noted that he continues 
to have hip and back pain.  Dr. Zable reported that it is 
well documented in the literature that trauma can precipitate 
fibromyalgia.  She reported that since there are no other 
precipitating factors, it is medically reasonable to assume 
the Veteran's fibromyalgia is a direct sequalae of the motor 
accident.  




In a May 2006 statement, a VA examiner stated that the 
Veteran was under her care for several medical conditions 
including fibromyalgia.  The examiner stated that the Veteran 
first developed diffuse chronic pain and increasing fatigue 
consistent with fibromyalgia shortly after a car accident in 
September 1977 while on active duty.  The examiner reported 
that the Veteran sustained multiple injuries as a consequence 
of the accident-dislocated hip fracture, diffuse back 
injuries and many soft tissue injuries.  The examiner stated 
that the Veteran was in hip traction for three months and 
about that time his symptoms of diffuse pain and fatigue 
started.  It was noted that this was consistent with post-
traumatic fibromyalgia, especially since the symptoms never 
subsided.  She went on to say that the Veteran saw multiple 
healthcare providers for his present symptoms since then, 
receiving no clear diagnosis until he saw a rheumatologist in 
2001 and was confirmed to have fibromyalgia.  The examiner 
concluded that based on the above facts and events, it was 
her medical opinion that the Veteran's fibromyalgia is 
directly a consequence of the car accident he sustained while 
on active duty.  

There is also one opinion against the claim and this is the 
opinion of the January 2007 VA examiner, who, after a review 
of the claims file and examining the Veteran, concluded that 
it is less likely than not that the Veteran's fibromyalgia is 
related to his MVA while in the military service.  The 
examiner reported that the opinion is based on the lack of 
supporting documents in the file while on active duty or 
before 2001, 22 years after service.  It was pointed out that 
the Veteran worked as a heavy equipment mechanic for 20 years 
after service and that this extensive length of time doing 
physical labor since discharge and the onset of his current 
symptoms make it less likely than not that his service 
connected MVA is the etiology of his current symptoms.  

There is also of record a statement from the Veteran's spouse 
dated in May 2009 in which she states that she has been 
married to the Veteran for 31 years and that she watched him 
decline greatly with pain and heaviness in his hands, arms 
and legs.  She noted that he would tell her it was pain he 
could not describe and exhaustion that he could never 
understand.  




It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Id.

Therefore, after weighing all the evidence, the Board finds 
that the September 2005 opinion from Dr. Zable and the VA 
opinion of March 2006 are sufficient to satisfy the statutory 
requirements of producing an adequate statement of reasons 
and bases where the expert has fairly considered material 
evidence which appears to support the Veteran's position.  
See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The opinions offered are supported by rationale and have 
probative value.  The September 2005 and May 2006 clinicians 
considered the types of symptoms typically associated with 
fibromyalgia, and find that such symptoms in service and 
after service support the conclusion that the Veteran's 
fibromyalgia had its onset during active service.  They both 
offer rationale for the findings.  In addition, while the 
March 2007 opinion against the claim is also based on a 
clearly stated rationale, i.e., that the onset of 
fibromyalgia was not chronologically close enough to service 
to implicate the Veteran's in-service trauma as a cause of 
the disorder, the Board does not find the stated rationale to 
be any more persuasive that the rationale provided by the 
other examiners.  Additionally, the Veteran's wife has stated 
that for 31 years she has witnessed the Veteran complaining 
of the symptoms of fibromyalgia, that is, pain and 
exhaustion.  The Veteran is competent to attest to 
experiencing pain and fatigue and his wife is competent to 
assert that she witnessed the Veteran experiencing and 
complaining of such symptoms.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). 

Therefore, when reviewing the evidence in its totality, the 
Board finds that the evidence in this claim is at the least 
in equipoise.  Therefore, the Board finds that it must give 
the Veteran the benefit of the doubt, and grant his claim for 
service 



connection for fibromyalgia.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for fibromyalgia is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


